Coopee, J.,
delivered the following dissenting opinion:
The original summons in this case was issued by •a justice of the peace of Hamilton county against several defendants residing in that county, and against two defendants who were resident citizens of Knox county. The justice issued what he intended as a counterpart writ for these latter defendants to Knox county, but he only included therein these two defendants. A counterpart writ is a copy of the original writ, and is authorized to be issued to another county when the court or justice has jurisdiction of the cause by reason of the fact that some of the defendants are residents of his county, or found therein. He has no jurisdiction of resident citizens of another county not found iu his county. If, -therefore, he issues a writ *452against the citizens of another county, the writ would be simply void. And the fact that he calls it a counterpart writ when it shows no other defendants* and consequently implies that the original writ is only against these same defendants, cannot give it vitality. The contrary ruling of a majority of the court necessarily enables any justice in any county of the State to issue a summons for non-resident citizens, and to send a counterpart of that writ to the county or counties where the defendants do actually reside, and thus acquire jurisdiction of a cause plainly not within his jurisdiction, unless the defendants go to his county and plead in abatement of the writ. I am unable to concur in a decision which leads to such a result. I think the process in question was not a counterpart of the original writ and was void, and that the justice had no authority to issue it. If it had been a counterpart of the original writ as it purported, it would have been equally void, as showing that the justice had no jurisdiction of the defendants. In either view, the writ was a nullity, and might be so treated by those upon whom it was served.
Judge McFarlaND being incompetent, did not sit in this cause.